Citation Nr: 1819512	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than June 24, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD) and dysthymic disorder.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD and dysthymic disorder from June 24, 2008, to October 4, 2012, and in excess of 70 percent since October 5, 2012.  

4.  Entitlement to service connection for a cranial disorder, to include a brain tumor, a cranial bone mass, vertigo, and dizziness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1995.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002, January 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in December 2017.  A transcript of the hearing is included in the claims file.  

This case has a complicated procedural history.  Specifically, the Veteran's claim for entitlement to service connection for a cranial disorder, to include a brain tumor, a cranial bone mass, vertigo, and dizziness, was certified to the Board as two separate issues, i.e., as entitlement to service connection for a cranial bone mass, also claimed as vertigo and dizziness, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a brain tumor.  However, the procedural history of the Veteran's brain tumor claim shows that this claim was previously denied in a July 2002 rating decision.  The Veteran perfected an appeal to the Board by filing a notice of disagreement (NOD) in September 2002, and a substantive appeal (VA Form 9) in February 2003 after the issuance of a statement of the case (SOC) in January 2003.  The SOC included and adjudicated the service connection claim for a brain tumor and increased rating claims for the left and right knees and headaches.  Following the issuance of a supplemental statement of the case (SSOC) in August 2003, which included the same four issues, the Veteran provided testimony before a VLJ in December 2003 sitting at the RO in Montgomery.  During this Board hearing, the VLJ asked the Veteran and his representative whether any other issues listed in the SOC, apart from the increased rating claims for the left and right knees and headaches, were before the Board at that time.  The Veteran and his representative answered that there were no other issues before the Board, and the VLJ did not take or hear any testimony on the Veteran's service connection claim for a brain tumor.  

After the issuance of a January 2004 certification of appeal (VA Form 8), which listed the issue of service connection for a brain tumor as being certified to the Board for adjudication, the Board issued remand instructions in June 2004, which only addressed the issues of increased ratings for the left and right knees and headaches.   In the introduction section of this decision, the Board noted, in pertinent part, that it was clarified during the December 2003 Board hearing that only the increased rating claims for the left and right knees and headaches were in appellate status and that no other issue was before the Board at that time.  The Board finds that the Veteran's statements during the December 2003 Board hearing were not a knowledgeable and voluntary withdrawal of the service connection claim for a brain tumor.  See 38 C.F.R. § 20.204 (2017).  Thus, this matter is on appeal from the July 2002 rating decision as there is no indication that it has ever been adjudicated.  

The law provides that VA must broadly consider claims and when a veteran asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As explained in more detail below, the evidence indicates that the Veteran's service connection claims for a brain tumor and a cranial bone mass, also claimed as vertigo and dizziness, are claims for the same disability.  Thus, the Board determines that these separately-certified issues should be re-characterized and are more accurately stated as listed on the title page of this decision.  

In December 2014, the Veteran filed an NOD with the RO's October 2014 decision, which denied entitlement to a multiple clothing allowance.  As the record indicates that the RO is diligently developing this claim and the matter has not been certified for appellate review, the Board will not undertake review of this matter at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an increased disability rating for PTSD and dysthymic disorder and entitlement to service connection for a cranial disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran initially filed a claim for entitlement to service connection for PTSD in February 2003, which was denied by a September 2003 rating decision. 

2.  In June 2008, the Veteran filed a formal claim for entitlement to service connection for major depression and anxiety secondary to his service-connected headaches, dysthymic disorder, and PTSD.  

3.  By a January 2009 rating decision, the RO granted service connection for a dysthymic disorder, also claimed as major depression and anxiety, effective June 24, 2008.  

4.  In April 2009 written statements, the Veteran's representative and the Veteran withdrew the appeal for entitlement to service connection for PTSD.  

5.  The Veteran next filed a formal claim of entitlement to service connection for PTSD on July 7, 2009; there is no evidence of any intervening claim for PTSD. 

6.  The record does not indicate that any relevant service department records pertaining to the Veteran's PTSD claim have been associated with the claims file since the February 2003 rating decision.  

7.  The Veteran's tinnitus disability did not manifest in service or within one year of separation from active duty service and it is not otherwise related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 24, 2008, for the grant of service connection for PTSD and dysthymic disorder not been met.  38 U.S.C. §§ 5101(a), 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.400 (2017); 38 C.F.R. § 3.155(a) (2003).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist with the issues the Board is adjudicating below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Earlier Effective Date for the Grant of Service Connection 

The Veteran is seeking an effective date earlier than June 24, 2008, for the grant of service connection for his PTSD and dysthymic disorder disabilities.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a). 

This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155 (2017); 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, VA law provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Even with respect to informal claims, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (for claims received prior to March 24, 2015). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that the effective date for service connection for his PTSD and dysthymic disorder should be earlier than June 24, 2008, because he previously filed a claim for service connection for PTSD in February 2003, and because relevant outstanding service department records were associated with the claims file after the previous denial of his claim for PTSD.  

The record shows that the Veteran initially filed an informal claim for entitlement to service connection for PTSD that was received by VA in February 2003.  By a September 2003 rating decision, the RO denied this claim.  The Veteran filed an NOD in October 2003 with the RO's September 2003 rating decision.  While this appeal was pending, the Veteran filed a formal claim for entitlement to service connection for major depression and anxiety as secondary to his service-connected headaches, dysthymic disorder, and PTSD, which was received by VA on June 24, 2008.  By a January 2009 rating decision, the RO granted service connection for a dysthymic disorder, also claimed as major depression and anxiety, effective June 24, 2008, and assigned a disability rating of 50 percent.  However, in a January 2009 SOC, the RO continued the denial of service connection for PTSD.  The Veteran submitted a VA Form 9 for this claim in February 2009.  Before the claim for service connection for PTSD was certified to the Board, the Veteran and his representative withdrew the appeal for entitlement to service connection for PTSD in two April 2009 written statements.  The Board finds that the Veteran's withdrawal request was knowledgeable and voluntary, and qualifies as a valid withdrawal of the perfected issue on appeal because it was a written statement, included the Veteran's claims number, and identified the Veteran and the issue he wished to withdraw.  See 38 C.F.R. § 20.204.  This withdrawal was effective the date it was received by the AOJ, i.e., April 22, 2009.  

The Veteran next filed a formal claim of entitlement to service connection for PTSD on July 7, 2009.  By a March 2010 rating decision, the RO granted service connection for PTSD, effective July 7, 2009, and combined the disability rating for this disability with the Veteran's service-connected dysthymic disorder, as both disabilities are rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9433-9411 (2017).  Thus, the RO has already assigned the earliest possible effective date provided by law.  

Nonetheless, the Veteran asserts that the Board should grant an earlier effective date for the service connection claim for PTSD because relevant service department records were associated with the claims file after the previous denial of this claim.  Specifically, in several statements, including in May 2014, the Veteran contended that service treatment records from February 25, 1985, and June 30, 1986, which discuss his in-service psychiatric treatment for a dysthymic disorder and an in-service motor vehicle accident, were associated with the claims file after the previous denial of his PTSD claim.  

Generally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c)(1).  Such "relevant official service department records" include, but are not limited to service records that are related to a claimed in-service event, injury, or disease, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records, and declassified records that could not have been obtained because the records were classified when VA decided the claim.  

An award made based all or in part on such relevant official service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this regulation applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).  

While the Board has considered the Veteran's contentions that VA associated with the claims file relevant, outstanding service department records, to include the service treatment records from February 1985 and June 1986, the record shows that the Veteran's service treatment records were already part of the record at the time that the RO denied his claim for service connection for PTSD in September 2003.  The September 2003 rating decision and the January 2009 SOC show that VA adjudicators considered the Veteran's service medical records from August 1980 to May 1995, his DD 214, and his Army personnel files from August 1980 to June 2001 prior to denying his claim for service connection.  As the relevant service department records were already of record during the previous denial of service connection for PTSD, the provisions of 38 C.F.R. § 3.156(c) are not applicable to the Veteran's case.  

Given that the Veteran withdrew his previous appeal for entitlement to service connection for PTSD and no relevant, outstanding service department records were associated with the claims file after the previous final disallowance of the claim, there is no basis on which an earlier effective date may be assigned for the award of service connection for PTSD and dysthymic disorder.  The RO assigned the effective date for the dysthymic disorder from the receipt of the Veteran's formal claim for this disability on June 24, 2008, and assigned an effective date for his PTSD from the receipt of a formal claim for service connection, i.e., July 7, 2009.  Accordingly, the claim for entitlement to an earlier effective date for the grant of service connection for PTSD and dysthymic disorder must be denied because the RO has already assigned the earliest possible effective dates provided by law.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400; 38 C.F.R. § 3.155(a) (2003).  

Service Connection for Tinnitus

The Veteran contends that his tinnitus is caused by his in-service exposure to excessive noise from various sources, including trucks, helicopters, generators, and tanks.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Tinnitus (organic disease of the nervous system) is a chronic disorder listed under 38 C.F.R. § 3.309; thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017). 

The record shows that the Veteran has a current tinnitus disability.  For example, he underwent a VA audiological examination in September 2009, during which he was diagnosed with tinnitus.  Moreover, evidence of tinnitus symptoms is highly subjective.  The Board finds the Veteran's statements and testimony during the December 2017 Board hearing regarding his current tinnitus to be credible, and thus, the first element of service connection is met for this disorder.  

Regarding the second element of service connection for tinnitus, the Veteran's service treatment records do not show complaints of or treatment for tinnitus symptoms.  Specifically, his numerous in-service audiological evaluations, as well as his February 1995 service separation reports of medical examination and medical history, do not show that he complained of any tinnitus symptoms.  However, the Veteran testified during the December 2017 Board hearing that his frequent visits to sick call during service for headaches was caused by his tinnitus symptoms.  The Board notes that a thorough review of the Veteran's service treatment records does not indicate that he mentioned any symptoms of ringing or popping in the ears, or any other symptoms that could be construed as showing tinnitus, during his treatment for headaches in service.  Nonetheless, the Veteran also testified during the December 2017 Board hearing that he was exposed to excessive noise from various sources, such as aircraft, trucks, tanks, and weapons fire.  The Veteran's testimony is supported by his DD-214, which shows that his military occupational specialty (MOS) was as an anti-armor infantryman and an infantryman.  See 38 U.S.C. § 1154(a) (2012) (due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the service records, the official history of each organization in which the Veteran served, the medical records, and all pertinent medical and lay evidence).  Additionally, VA has conceded that he was exposed to excessive noise during his active duty service.  Thus, the second element of service connection is met.  

However, the Board determines that the third element of service connection, the nexus requirement, is not met for the Veteran's current tinnitus disorder.  Specifically, the Board finds that the Veteran's current tinnitus disorder did not manifest in service or within one year of separation from active duty service and that it is not otherwise related to his active duty service.  

The claims file contains the Veteran's numerous statements, including from his April 2014 VA Form 9 and his December 2017 Board hearing testimony, contending that his current tinnitus symptoms onset in service and that his current disorder is related to his active duty service.  The claims fila also includes a medical opinion from a September 2009 VA examiner.  After reviewing the Veteran's records, performing an audiological examination for hearing loss and tinnitus, and noting the Veteran's self-reported history and symptoms, this examiner concluded that it is not likely that the Veteran's current tinnitus was due to his military noise exposure because of the timeframe of the onset of symptoms.  The examiner explained that the Veteran's current tinnitus symptoms were not related to his in-service noise exposure because his left ear symptoms onset approximately three to four years prior, and his right ear symptoms began four to five months prior to the examination.  

The September 2009 VA examiner's findings and opinions are corroborated by the record which shows that the Veteran first complained of tinnitus in his July 2009 application for compensation and/or pension (VA Form 21-526) in connection with this claim for VA monetary benefits.  In this document, he asserted that his tinnitus disorder began in March 2007 and that his treatment for this disorder began in April 2007.  However, he testified during the December 2017 Board hearing that his tinnitus symptoms began during active duty service.  Given the inconsistencies in the Veteran's statements, the Board determines that the probative value of his statements regarding the time of onset of his symptoms is greatly diminished.  

Overall, the record shows that the Veteran first complained of his tinnitus symptoms in his July 2009 VA Form 21-526.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 14 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In fact, the Veteran, himself, stated in the July 2009 application for VA disability benefits that his tinnitus began approximately 12 years after separation from service.  Thus, his tinnitus disability did not manifest in service or within one year of separation from active duty service and it is not otherwise related to his active duty service.  

The Board's findings are buttressed by the fact that the claims file does not contain a medical opinion finding a causal link between the current disability and the Veteran's in-service noise exposure.  The Board acknowledges the Veteran's contentions that his current tinnitus is related to his in-service noise exposure.  The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to etiology of his tinnitus due to the medical complexity of the matters involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Tinnitus requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on causation or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the causation of his current disability. 

The September 2009 VA examiner's opinions, which are competent on the issue of causation of medically complicated matters, are of more probative value.  This examiner concluded that the Veteran's current tinnitus disorder is not caused by ore related to his in-service noise exposure.  This examiner's opinions are highly probative evidence regarding the cause of tinnitus because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms.

Therefore, as the preponderance of the evidence is against entitlement to service connection for tinnitus, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The undersigned notes that she very much appreciated the Veteran's testimony in connection with his claims and the service he provided to this country.



ORDER

An effective date earlier than June 24, 2008, for the grant of service connection for PTSD and dysthymic disorder, is denied.  

Service connection for tinnitus is denied. 


REMAND

The Board must remand the Veteran's increased rating claim for PTSD and dysthymic disorder and service connection claim for a cranial disorder for VA examinations.  Specifically, the Board must remand the increased rating claim for PTSD and dysthymic disorder as the record indicates that this disability has worsened in severity since the last VA examination.  The Veteran underwent a VA examination in August 2016 for his acquired psychiatric disability.  However, VA mental health treatment notes from March 2017 and July 2017, as well as the Veteran's December 2017 Board hearing testimony, show that his PTSD and dysthymic disorder symptoms may have worsened since this VA examination.  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of his PTSD and dysthymic disorder symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board must also remand the Veteran's claim of entitlement to service connection for a cranial disorder for a new VA examination.  Specifically, the Veteran has complained of having a brain tumor and a cranial bone mass, which manifested as symptoms of vertigo and dizziness, throughout the appeal.  In fact, during the December 2017 Board hearing, he contended that his cranial bone mass and brain tumor disorders were one disability that has been adjudicated as two separate claims.  The medical evidence also indicates that his brain tumor and cranial bone mass disorders are the same disability.  For example, VA treatment records from 2001 show that he was diagnosed with a left petrous apex lesion and a cholesteatoma.  Likewise, he was diagnosed with a petrous skull bone mass in a June 2003 VA examination report, a bone tumor on his skull in an April 2005 VA urgent care note, a cranial bone mass associated with vertigo and dizziness in a July 2008 letter from a private physician, a cholesteatoma in the left petrous area of the skull during a September 2008 VA examination, and a benign petrous bone mass in an October 2008 letter from a private physician.  The Veteran has asserted throughout the appeal that this disability was caused by his active duty service, including an injury to his head with a loss of consciousness from falling from a helicopter in service.  The Veteran's service treatment records show that he had injuries to his head in May 1981 and December 1986, and he complained of a head injury in his February 1995 service separation report of medical history.  However, the record does not indicate that a medical professional has provided an opinion as to whether the Veteran's current cranial disorder is caused or related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, on remand, he should be afforded a new VA examination for this disorder.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA psychiatric examination to evaluate the current severity of his PTSD and dysthymic disorder symptoms.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's PTSD and dysthymic disorder. 

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his cranial disorder, to include a brain tumor, a cranial bone mass, vertigo, and dizziness.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should:

a. Identify and diagnose any cranial disorders present during the appeal period.

In providing a diagnosis, the examiner should discuss the significance of previous diagnoses of: a cholesteatoma after an August 2001 VA magnetic resonance imaging (MRI) scan, a left petrous apex lesion with minimal peripheral enhancements noted in a November 2001 VA progress note, a history of a brain tumor in a December 2001 VA emergency department note, a petrous skull bone mass in a June 2003 VA examination report, a cranial bone mass and a benign petrous bone mass associated with vertigo and dizziness in July 2008 and October 2008 letters from a private doctor, and a cholesteatoma located in a left petrous area of the skull in a September 2008 VA examination report.  

b. Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current cranial disorder, to include a brain tumor, a cranial bone mass, vertigo, and dizziness, was caused by or otherwise related to the Veteran's active duty service from August 1980 to May 1995, to include an automobile accident in May 1981 and an injury to the head in December 1986.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claim of entitlement to an increased disability rating for PTSD and dysthymic disorder and entitlement to service connection for a cranial disorder in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


